Citation Nr: 1022174	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-35 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk





INTRODUCTION

The Veteran had active service from November 1982 to November 
1985.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review of the 
issue of service connection for bilateral hearing loss.  In 
this regard, the Board is of the opinion that an additional 
medical opinion is necessary.

The Veteran essentially contends that his bilateral hearing 
loss was caused by his active service and noise he was 
exposed to during service.  The Board would observe that the 
RO has conceded that the Veteran was exposed to acoustic 
trauma during service based on his military occupational 
specialty.  

In February 2008 the Veteran had a VA audiological 
examination and during the examination the VA examiner stated 
that bilateral "hearing loss cannot be claimed" apparently 
because the Veteran had normal hearing thresholds during 
service.  However, this opinion is inadequate for service 
connection purposes as it does not contain an opinion as to 
the etiology of the Veteran's hearing loss.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimants period of active 
service.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
Hensley, 5 Vet. App. at 159-160.  Once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a further 
opinion is necessary as to the etiology of the Veteran's 
hearing loss.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed 
the February 2008 VA audiological 
examination for further review and 
comment.  (If that examiner is no longer 
available, then the Veteran's claims file 
should be referred to another appropriate 
physician for review.)  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and is asked to provide a medical opinion 
and supporting rationale as to the 
following:

Is it at least as likely as not 
that the Veteran's current 
hearing loss is causally or 
etiologically related to 
service, including acoustic 
trauma the RO conceded the 
Veteran was exposed to during 
service?  If your answer is 
that the Veteran's current 
hearing loss is not related to 
service, please explain why.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


